Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8, 11, 12  are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Osamu et al. (JP2018060313).
Regarding claims 1, 11,  Osamu et al. discloses a decoding apparatus and method (figs. 1, 4, 5, 7,8) comprising: a decoding unit configured to decode tactile coded data obtained by performing encoding of compressing an information amount, on a tactile signal using higher-order perception in a tactile sense (paragaphs 0040, 045 – 0054, 060 – 067).  
Regarding claim  2, Osamu et al. discloses a decoding apparatus (figs. 1, 4, 5, 7,8), wherein the decoding unit decodes the tactile coded data having been subjected to encoding of compressing an information amount using phantom sensation (paragaphs 0040, 045 – 0054, 060 – 067). 
Regarding claim  3, Osamu et al. discloses a decoding apparatus (figs. 1, 4, 5, 7, 8), wherein the tactile coded data includes usage channel designation information for designating a usage channel from among three or more channels of tactile signals, and the decoding unit outputs a tactile signal of a channel indicated by the usage channel designation information (paragaphs 0040, 045 – 0054, 060 – 067). 
Regarding claim  12, Osamu et al. discloses a program (figs. 1, 4, 5, 7,8)  for causing an information processing device to implement a function of: decoding tactile coded data obtained by performing encoding of compressing an information amount, on a tactile signal using higher-order perception in a tactile sense (paragaphs 0040, 045 – 0054, 060 – 067).  
Regarding claim  4, Osamu et al. discloses a decoding apparatus (figs. 1, 4, 5, 7, 8), wherein the decoding unit decodes the tactile coded data having been subjected to encoding of compressing an information amount using an apparent movement (paragraphs 0106 – 0141).  

Regarding claim  6, Osamu et al. discloses a decoding apparatus (figs. 1, 4, 5, 7,8), wherein the tactile coded data includes a tactile signal of only a single channel among usable channels being channels of tactile signals that can use an apparent movement, and output control information indicating an output channel and an output timing of the tactile signal, and the decoding unit outputs the tactile signal of the single channel in accordance with the output control information (paragraphs 0106 – 0141).  .  
Regarding claim  7, Osamu et al. discloses a decoding apparatus (figs. 1, 4, 5, 7, 8), wherein the single channel is a channel with an earliest signal rising timing among signals of the usable channels (paragraphs 0106 – 0141).    
Regarding claim  8, Osamu et al. discloses a decoding apparatus (figs. 1, 4, 5, 7,8) wherein the decoding unit decodes the tactile coded data in which a size of a block indicating a processing unit in a time direction is made variable (0113).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9  is rejected under 35 U.S.C. 103 as being unpatentable over Osamu et al. (JP2018060313) in view of Kyokko Denki KK JP2013091114).
	Regarding claim 9, Osamu et al. discloses all the limitations discussed above except the decoding apparatus wherein the tactile signal is a signal that is based on a detection signal of a tactile sensor.  However, Kyokko Denki KK, in the same field of endeavor, discloses decoding apparatus wherein the tactile signal is a signal that is based on a detection signal of a tactile sensor (paragraphs 0084 – 0088, 0097 – 0103). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate the apparatus of Kyokko Denki KK in Osamu et al. in order to improve the performance of the apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  10  is rejected under 35 U.S.C. 103 as being unpatentable over Osamu et al. (JP2018060313) in view of Saboune et al. (JP2015053038).
Regarding claim 10, Osamu et al. discloses all the limitations discussed above except the decoding apparatus, wherein the tactile signal is a signal that is based on a voice signal.  However, Saboune et al., in the same field of endeavor, discloses a  decoding apparatus, wherein the tactile signal is a signal that is based on a voice signal (paragraphs 0005, 0005, 0008). Therefore, it would have been obvious to one of ordinary .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845